COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-445-CR

THE STATE OF TEXAS                                                     STATE


                                        V.

DAVON D. CRENSHAW                                                   APPELLEE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “State’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

43.2(f).

                                             PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2009


      1
          … See Tex. R. App. P. 47.4.